Philips, P. J.
The bare statement of this case condemns the action of the lower court. We can discover neither precedent nor authority to support it. The' judgment on. which the execution issued was a solemn adjudication, by a court of competent jurisdiction, that the damages awarded Smith were owing and belonged to him. A motion, at law, for satisfaction of tbis judgment, on the ground that another party was-equally interested in it, and had a right to collect it, is inconsistent with the judgment, and should have been denied. Freeman on Judgments, section 290. As said by Parsons,. J., in Mervine v. Parker (18 Ala. 241-2): “The recovery of a judgment is equally conclusive against the defendant that the money is legally due tO' the plaintiff, and not to another, and if the defendant assumes to pay it to a third person, upon the idea that such third person is beneficially entitled to receive it, he acts at his peril, and, at law, he cannot claim to bo credited with such payments, in opposition to the legal rights of the plaintiff, even if equity would afford him relief.”
Respondent cites Freeman on Judgments (section 462), in support of the proposition that it is the duty of a defendant in execution, when he becomes advised of the fact that the judgment was rendered for the use of another, other than the plaintiff, he should make payment to the real party in interest. An examination of the adjudicated cases, cited in support of the text, would have satisfied counsel that the principle announced has-no application to the facts of this case.
Neither the record nor the fact in pais show that this judgment was rendered to the use of Morgan. On the contrary, Morgan was a witness on the trial of the issue in the replevin suit, in antagonism to the defendant Smith, and testified that the goods in fact be*49longed to Lowe. And now, after Smith has prevailed in that contention, for Morgan to interfere and undertake to claim the right to satisfy Smith’s judgment, on the ground that the recovery was for his joint benefit, is as contradictory in law as it is reprehensible in morals.
If, in fact, Morgan has such interest, as he claims, by virtue of being a partner of Smith’s, the methods resorted to in this proceeding are not admissible. He could, after collection of the judgment by Smith, have had an accounting in an equitable proceeding, as for an adjustment of partnership accounts. No such equitable matters are cognizable under a motion, like this, on the law side of the court. Holden v. Vaughan et al., 64 Mo. 588. Indeed, the fact is most palpable on the face of this whole proceeding that it was a play of jugglery to coerce Smith into a settlement of the partnership affairs between him and Morgan, and to enable Lowe to get rid of Smith’s judgment against him by settling a claim he held against Morgan individually. The sheriff is deserving of censure for lending himself to any such patent scheme.
The judgment of the circuit court is reversed, and causéis remanded with with directions to the circuit court to deny the motion of Lowe, and to set aside the return of the sheriff showing satisfaction of the judgment.
All concur.